Name: 81/988/EEC: Commission Decision of 30 October 1981 authorizing the French Republic to take protective measures with regard to imports of cotton yarn from Greece (Only the French and English texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-12-17

 Avis juridique important|31981D098881/988/EEC: Commission Decision of 30 October 1981 authorizing the French Republic to take protective measures with regard to imports of cotton yarn from Greece (Only the French and English texts are authentic) Official Journal L 362 , 17/12/1981 P. 0033*****COMMISSION DECISION of 30 October 1981 authorizing the French Republic to take protective measures with regard to imports of cotton yarn from Greece (Only the French and Greek texts are authentic) (81/988/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece (1), and in particular Article 130 thereof, Whereas by letter of 21 September 1981 the French Government applied to the Commission for authorization to take, in pursuance of Article 130 of the Act of Accession, protective measures with regard to imports into France of cotton yarn from Greece, on the grounds of serious difficulties in the combed cotton yarn sector; Whereas, to this end, the French Government has expressed a wish that measures be taken to limit imports of cotton yarn to 200 tonnes for each of the last three months of 1981 and 600 tonnes for each month of 1982; Whereas combed cotton yarn is manufactured by a specific process and can be clearly distinguished from other, similar goods; whereas this is therefore a sector within the meaning of Article 130 of the Act of Accession; Whereas France's domestic combed cotton yarn production, which represents 14 % of the total production of the cotton-spinning industry, amounted to 21 000 tonnes in 1979 and 22 700 tonnes in 1980 and will, according to the estimates of the French cotton industry, fall to approximately 19 000 tonnes in 1981, thus registering a decline of approximately 16 % in 1981 as compared with 1980; Whereas the combed cotton-spinning sector as a whole employs approximately 4 300 workers, of whom nearly 2 000 (47 %) are employed in four amalgamated undertakings that are particularly seriously affected by the present economic climate, are located in the Nord-Pas de Calais region and alone account for 40 % of the domestic combed cotton yarn production; Whereas a plan for the restructuring of these four undertakings is in hand; whereas this plan provides, in particular, for a reduction in manning levels in the course of 1982 and for the reorganization and modernization of the production structure; whereas, to this end, an investment programme is being studied; Whereas 54 % of French combed cotton yarn production comes from the Nord-Pas de Calais region; Whereas imports of combed cotton yarn from Greece accounted for approximately 60 % of all French imports of combed cotton yarn during the first half of 1981; Whereas in recent years imports into the Member States of cotton yarn from Greece have varied as follows: (tonnes) 1.2.3.4.5 // // // // // // // 1978 // 1979 // 1980 // First half of 1981 // // // // // // EEC // 50 774 // 51 191 // 49 424 // // Germany // 26 398 // 23 261 // 22 133 // 10 239 // France // 4 078 // 5 670 // 6 134 // 4 771 // Italy // 7 041 // 8 293 // 6 676 // 2 464 // Netherlands // 3 731 // 4 075 // 4 165 // 1 630 // Belgium // 3 487 // 3 754 // 4 091 // 1 988 // United Kingdom // 2 912 // 2 471 // 2 246 // // Ireland // 191 // 216 // 133 // 166 // Denmark // 2 930 // 3 451 // 3 846 // 1 725 // // // // // Whereas it is clear from these figures that during the first half of 1981 such imports have increased only in France and Ireland and have stagnated or decreased in the other Member States; Whereas this increase in imports from Greece into France must be considered the main cause of the worsening of the difficulties encountered by the combed cotton-spinning sector, since imports into France of combed cotton yarn from Greece account for approximately 75 % of all imports of cotton yarn from that country; whereas these difficulties are likely to persist and to bring about a serious deterioration in the economic situation of the region in question; Whereas the NIMEXE nomenclature does not include a specific tariff heading for combed cotton yarn and it is therefore difficult, from a customs standpoint, quickly to recognize goods of this category; whereas, in order to avoid drawing a distinction between the latter goods and carded cotton yarn and thus giving rise to checks at frontiers that would delay imports unnecessarily, there is need for a measure covering both combed and carded cotton yarn; Whereas, in view of the foregoing, a temporary stabilization of imports of cotton yarn from Greece should make it possible to initiate the process of improving and rectifying the state of the French combed cotton-spinning industry in order to adapt the industry as a whole, and in particular the undertakings now being restructured, to the conditions of Community competition; Whereas the Commission is required to give priority of choice to measures that cause the least disturbance to the functioning of the common market; Whereas the most appropriate measure seems to be a limitation on imports of cotton yarn from Greece, fixed at 300 tonnes for each of the months of November and December 1981 and 650 tonnes for the month of January 1982, to take effect from the date of notification of this Decision; whereas the system introduced to this end can apply only to consignments dispatched after that date; whereas, therefore, consignments dispatched before that date should not be taken into account for purposes of the implementation of this Decision, HAS ADOPTED THIS DECISION: Article 1 The French Republic is hereby authorized to limit, under the conditions set out below, imports into France of cotton yarn falling within heading No 55.05, from the Hellenic Republic. Article 2 The limitation authorized in pursuance of Article 1 is fixed at: - a maximum of 300 tonnes for the period running from the date of notification of the Decision to 30 November 1981; - a maximum of 300 tonnes for the period 1 to 31 December 1981, - a maximum of 650 tonnes for the period 1 to 31 January 1982. Article 3 This Decision does not apply to consignments of cotton yarn dispatched from Greece before notification. Article 4 This Decision is addressed to the French Republic and the Hellenic Republic. Done at Brussels, 30 October 1981. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 291, 19. 11. 1979, p. 17.